Citation Nr: 1538699	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand/wrist disability other than a scar.

2.  Entitlement to service connection for a bilateral arm disability, claimed as cysts.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for residuals of a gallbladder removal.

5.  Entitlement to service connection for hypertension, including as secondary to gallbladder removal.

6.  Entitlement to service connection for a bowel disorder.

7.  Whether new and material evidence has been received to reopen the claim for service connection for hemorrhoids.

8.  Whether new and material evidence has been received to reopen he claim for service connection for a low back disability, including as secondary to a hysterectomy.

9.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, including as secondary to a hysterectomy.

10.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral foot disorder.

11.  Entitlement to a rating in excess of 30 percent for residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION


The Veteran served on active duty from December 1978 to May 1992.

This appeal to the Board of Veterans' Appeals (Board) is from October 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Central Office Hearing in Washington, DC.  A transcript of this hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of service connection for leg cramps has been raised by the record in a June 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a left hand/wrist disability, bilateral arm disability, headache disability, hypertension, bowel disability, hemorrhoids, low back disability, an acquired psychiatric disability, and bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Removal of the Veteran's gallbladder is not shown to be related to her military service.

2.  An unappealed rating decision in May 1993 denied service connection for hemorrhoids, a low back disorder, and a bilateral foot disorder.

3.  The Veteran did not perfect her appeal of a January 2009 rating decision that did not reopen the claim for service connection for hemorrhoids.

4.  An unappealed April 2002 rating decision denied service connection for an acquired psychiatric disorder.

5.  Evidence received since the May 1993, January 2009, and April 2002 rating decisions is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claims and raises a reasonable possibility of substantiating the claims.

6.  The Veteran does not have symptoms or residuals associated with a hysterectomy, including the removal of her fallopian tubes and ovaries.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of gallbladder removal have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The May 1993 rating decision denying service connection for hemorrhoids, a low back disability, and bilateral foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015). 

3.  A January 2009 rating decision denying the petition to reopen the claim for service connection for hemorrhoids is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015). 

4.  An April 2002 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015). 

5.  As new and material evidence has been received, the requirements to reopen the claim for service connection for hemorrhoids, low back disability, acquired psychiatric disability, and bilateral foot disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6. The criteria have not been met for a rating in excess of 30 percent for residuals of a hysterectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.17, 4.116, Diagnostic Code (Code) 7618 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to the issue of new and material evidence, as the Board is conceding that such evidence has been submitted to reopen the hemorrhoid, low back, psychiatric, and bilateral foot claims for a de novo review, any error related to VA's duties to notify and assist with regard to this specific aspect of the matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 510, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the remaining appeals decided herein, May 2011 and January 2012 letters from the RO advised the Veteran of the information necessary to substantiate the claims for service connection and an increased rating, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA's notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.

The Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Service treatment records have been obtained as have VA and private treatment records identified by the Veteran.  The Veteran was provided a VA examination to obtain current findings related to her hysterectomy that is adequate to rate the disability.  In this regard the findings, complaints, and medical history were noted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that the most recent examination for the Veteran's hysterectomy is now approximately 4 years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  As discussed in more detail below, the Veteran testified to having symptoms, and these were not noted on the most recent VA examination.  However, since those symptoms appear to be unrelated to the hysterectomy, the evidence does not show her disability has worsened since the June 2011 VA examination.

The Veteran was not given an examination for residuals of a removed gallbladder.   While her representative states an examination is warranted, the Board does not agree.  The Veteran did not have her gallbladder removed until many years after service and the symptoms in service suspected to be related to her gallbladder were ultimately attributed to a different etiology.  Her gallbladder was even found to be normal in service.  In the absence of an in-service injury, event, or disease, or probative evidence of a nexus to service, no VA nexus opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a hearing before a VLJ in which she presented oral testimony in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the individual who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ identified the issues and elicited testimony regarding the Veteran's contentions, history of the disabilities, symptoms, treatment, and elements needed to establish service connection.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  No prejudice is shown.


II. Service Connection

A. Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

B. Analysis

The Veteran's gallbladder was removed in January 2009 due to acute cholecystitis.  See Medical Treatment Record - Non-Government (MTR-NGT) received March 30, 2012.  She contends that the removal of her gallbladder was related to problems that she had during service.  See page 10 of Hearing Testimony.

Service treatment records in December 1991 and January 1992 note the Veteran's complaints of right upper quadrant pain, abdominal cramping, gas, and bloating.  A CBC was normal and a sonogram revealed the gallbladder was normal.  The assessment was that her symptoms were classically IBS with a remote possibility of PUD.  See page 68 of Medical Treatment Record - Government (MTR-GT) and page 9 of STR - Medical, Volume 7.

None of the available post-service medical records leading up to the January 2012 surgery indicate the Veteran experienced any problems with her gallbladder.  There is likewise no competent evidence of a nexus between her gallbladder and service.  

While the Veteran may believe her gallbladder problems originated in service, she is not qualified to offer an opinion in this matter.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some issues are outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  Thus, while she is competent to report having abdominal symptoms in service, she is not competent to associate these symptoms with her gallbladder due to the complexity involved in determining etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  As shown by the record, the Veteran's gallbladder was excluded as the cause of her symptoms in service and instead they were attributed to a gastrointestinal disorder.  Accordingly, the Board finds there is no probative evidence of a gallbladder problem in service.

The Veteran also contends that her bowel and stomach problems led to her gallbladder surgery.  See Correspondence received October 11, 2012.  However, as previously stated, she is not competent to addressed medical causation due to the complexity of the matter.  See Jones, supra.  There is no medical evidence of record that supports her contention.

In light of the above discussion, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of gallbladder removal.  Since the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, service connection is denied.


III. Previously Denied Claims

Legal Criteria and Analysis

Hemorrhoids

A May 1993 rating decision denied service connection for hemorrhoids based upon a review of service treatment records and VA treatment records.  The RO found that while the Veteran reported a hemorrhoid problem in January 1985, she had a fissure-in-ano that was later surgically repaired in April 1987.  There was also no evidence of a chronic disorder.  

The Veteran was notified of the denial, but no appeal was received from the Veteran and she submitted no additional evidence within a year of the decision.  Therefore, the May 1993 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits. 

There was an attempt to reopen the claim in August 2008, which was denied in a January 2009 rating decision.  The Veteran failed to timely perfect an appeal of this decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015).

In December 2010, the Veteran again attempted to reopen her claim stating a colonoscopy supported her claim for service connection.  See Statement in Support of Claim received December 21, 2010.  In an October 2011 rating decision, the RO reopened the claim, but then denied the claim on the merits.

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The newly received evidence includes a December 2010 colonoscopy report that shows the Veteran had internal hemorrhoids.  See MTR - NGT received December 21, 2010.  This evidence was not duplicative of evidence previously submitted and considered since it confirms the presence of the claimed disability.  The evidence, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim; accordingly, the matter is properly reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); Barnett v. Brown, 83 F.3d 1380 (1996).

New and material evidence has been received, so the claim for service connection for hemorrhoids is reopened.

Low Back Disorder

A May 1993 rating decision denied service connection for a low back disorder based upon a review of service treatment records and VA treatment records.  The RO found that there was no evidence of back complaints present in service and the examination of her back on separation was normal.  There was also no evidence of a chronic disorder.  

The Veteran was notified of the denial, but no appeal was received from the Veteran and she submitted no additional evidence within a year of the decision.  Therefore, the May 1993 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In January 2012, she attempted to reopen her claim stating she had back pain.  See Statement in Support of Claim received January 25, 2012.  In a September 2012 rating decision the RO declined reopening the claim on the basis that additional evidence received was cumulative or redundant of evidence already considered, and did not show a back disorder in service.  See Notification Letter received September 12, 2012.

The Board finds that October 2000 and August 2014 VA treatment records are new and material to her claim.  See pages 17 and 19 of CAPRI records received in January 25, 2015 and page 5 of MTR-GT received March 11, 2002.  This evidence is neither cumulative nor redundant since it shows the Veteran had complaints of back pain and a diagnosis of back strain.  There was no post-service evidence of a low back disorder when the claim was adjudicated in May 1993.  Since these records show a diagnosis as well as complaints of low back pain, this evidence addresses an unestablished fact necessary to substantiate the claim and satisfies the low threshold needed to reopen a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Significantly, there was no post-service evidence of a back disorder when the claim was initially denied in May 1993 and now there is.

New and material evidence has been received, so the claim for service connection for a low back disorder is reopened.

Bilateral Foot Disorder

A May 1993 rating decision denied service connection for a bilateral foot disorder based upon a review of service treatment records and VA treatment records.  The RO found that athlete's foot was present in service, but determined there was no evidence of a chronic disorder since her feet were normal on separation examination.  

The Veteran was notified of the denial, but no appeal was received from the Veteran and she submitted no additional evidence within a year of the decision.  Therefore, the May 1993 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In November 2011, she attempted to reopen her claim stating she was diagnosed with hyperthermia, the skin between her toes was white, and that her feet were numb and hurt.  She averred that wearing boots and extreme cold weather in service caused her feet to ache and swell.  See Notice of Disagreement received November 22, 2011 and Statement in Support of Claim received December 15, 2011.  In a September 2012 rating decision the RO declined reopening the claim on the basis that additional evidence received was cumulative or redundant of evidence already considered, and did not show hyperthermia in service.  See Notification Letter received September 12, 2012.

The Board finds that August 2012 and August 2014 VA treatment records are both new and material to her claim.  See pages 176, 177, and 179 of CAPRI records.  This evidence is neither cumulative nor redundant since it documents the Veteran's treatment for athlete's foot on her feet and between her toes.  There was no post-service evidence of recurrence of athlete's foot when the claim was originally denied in May 1993.  As it is evidence of a current disability, it addresses an unestablished fact necessary to substantiate the claim and satisfies the low threshold needed to reopen a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence has been received, so the claim for service connection for bilateral foot disorder is reopened.

Psychiatric Disorder

An April 2002 rating decision denied service connection for an acquired psychiatric disorder based upon a review of service treatment records and VA treatment records.  The RO found that there was no evidence of a psychiatric disorder in service and post-service diagnoses of anxiety disorder with depression, dysthymic disorder, and major depressive disorder were not shown to be related to service.

The Veteran was notified of the denial, but no appeal was received from the Veteran and she submitted no additional evidence within a year of the decision.  Therefore, the April 2002 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In January 2012, she attempted to reopen her claim based on continuing stress and anxiety issues along with nightmares and events in service.  See Statement in Support of Claim received January 25, 2012.  In a September 2012 rating decision the RO declined reopening the claim on the basis that additional evidence received was cumulative or redundant of evidence already considered.  See Notification Letter received September 12, 2012.

The Board finds that the Veteran's oral and written statements are both new and material to her claim.  In pertinent part, she argues that her current psychiatric problems (diagnosed adjustment disorder) was either caused or aggravated by her service connected gynecological disorder.  She references the psychological trauma of having to undergo a hysterectomy and lose the ability to procreate at a relatively early age.  This evidence is neither cumulative nor redundant.  It also addresses an unestablished fact necessary to substantiate the claim and satisfies the low threshold needed to reopen a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence has been received so the claim for service connection for an acquired psychiatric disorder is reopened.


IV. Increased Rating

A. Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

While the Veteran's entire history is reviewed when assigning a disability evaluation (see 38 C.F.R. § 4.1), where an award of service connection has already been established and only an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

B. Analysis

The Veteran's gynecological disability (i.e., hysterectomy) is rated under Code 7618 which provides a 100 percent evaluation for three months following the removal of the uterus.  Thereafter, a 30 percent evaluation is warranted.  A 50 percent rating under this code is only assigned when the uterus and both ovaries are removed.  38 C.F.R. § 4.116, Code 7618.  The 30 percent rating for her service-connected hysterectomy has been in effect since June 1, 1992.

The Veteran testified that she wanted the removal of her ovaries to be considered as part of her appeal.  Since the RO has also adjudicated it on this basis, the Board will also consider it as part of the claim for a higher rating for residuals of a hysterectomy.

The records shows and the Veteran does not dispute that her ovaries were not removed when she had a hysterectomy in service.  The Veteran's ovaries were removed in March 2013.  See page 108 of CAPRI records.  She nevertheless contends that a higher rating is warranted, in part, due to the subsequent removal of her ovaries.  She offered testimony to the effect that a VA gynecologist in Salisbury suggested she have them removed due to her pain.  See page 5 of Hearing Testimony.  See also VA Appeal to Board of Appeals received October 21, 2013.

Since her ovaries were not removed in service when the hysterectomy was performed, a rating of 50 percent is not warranted under Code 7617.  The criteria indicate the ovaries are removed when the hysterectomy is performed.  There is, however, another code that provides a separate rating for the removal of ovaries.  If it is determined that her oophorectomy was a residual of the hysterectomy, then Code 7619 applies.

Diagnostic Code 7619 provides that for three months after the removal of an ovary, a 100 percent rating is warranted.  Thereafter, complete removal of both ovaries will result in a 30 percent rating, while the removal of one ovary with or without partial removal of the other results in a non-compensable rating.  38 C.F.R. § 4.116, Code 7619.

Notwithstanding the question of whether Diagnostic Code 7617 or 7619 applies in this case, the evidence shows the 2013 surgery is unrelated to the service-connected hysterectomy; therefore, it is not a residual.  A March 2013 VA treatment records shows the Veteran had an extensive family history of ovarian and breast cancer in perimenopausal women.  She elected to have her ovaries and the remainder of her tubes removed; she was advised that this procedure would not likely relieve her lower abdominal pain, which was believed to be related to her constipation.  See page 118 of CAPRI records.  A February 2013 treatment record also states she wanted an oophorectomy for cancer prevention and in hopes of reducing right lower quadrant pain.  See page 124 of CAPRI records.  Thus, the record shows the Veteran had her ovaries removed on her own initiative to reduce the risk of cancer and possibly her lessen abdominal pain.  

There is also no medical evidence to show that the removal of her ovaries was in any way a consequence or residual of her hysterectomy.  Even though she reported that her abdominal pain had significantly decreased after the surgery (see page 105 of CAPRI records), there is no medical evidence suggesting that the pain was in any way related to the hysterectomy that was performed many years earlier in service.  A VA examiner previously opined that the Veteran had a history of recurrent left lower quadrant pain that may be secondary to pelvic adhesions, but doubtfully related to a partial salpingectomy when the Veteran had already had previous tubal ligation.  See VA examination received September 11, 1997.  No evidence of record since then contradicts this conclusion.  A January 2013 ultrasound revealed that her ovaries were normal.  See page 116 of CAPRI records.  The operative note also shows the ovaries appeared normal.  The only adhesion found was of the sigmoid colon to the left pelvic side wall and the small bowel to the right abdominal wall.  Her fallopian tubes and ovaries were not shown to have adhesions, and a postoperative record indicates the bilateral sapling oophorectomy included lysis of the adhesions.  See pages 105, 106, 108 and 109 of CAPRI records.  

In light of the evidence, an increased in her disability rating is not warranted on the basis of both ovaries being removed.

The Veteran was afforded a VA gynecological examination in June 2011 and at that time she denied having any menopausal symptoms, pelvic pain or abnormal pain, and vaginal leakage.  The pelvic and abdominal examinations were negative for abnormality.  The diagnosis was hysterectomy with no residual.  See VA Examination received June 10, 2011.  

In short, the competent evidence of record does not link the removal of the Veteran's ovaries to her hysterectomy.  In making this finding, the Veteran's testimony and statements were considered, but given the complex nature of an etiological determination in this case she, as a lay person, lacks the competence to provide a probative medical opinion to link the oophorectomy to residuals of the hysterectomy.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, so the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id. 

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, the Veteran's representative, in the Informal Hearing Presentation, asserts that the Veteran's symptoms present such an exceptional disability picture that they render the rating scheduler inadequate due to her inability to take hormone medication to regulate her symptoms.  Specifically, the Veteran takes medication that prevents her from being able to take hormone medication that would control her symptoms.  During the hearing, she indicated she had hot flashes and mood swings, and described herself as "off the chain sometimes", but identified no other symptoms.  See pages 6 and 7 of Hearing Testimony.  While the Veteran is competent to report her symptoms, a July 2014 VA treatment record indicates the symptoms were related to her oophorectomy and not her hysterectomy.  See page 23 of CAPRI records.  Since the oophorectomy and its residuals are not service-connected, these symptoms may not be contemplated when considering whether referred for extraschedular consideration is warranted.  As previously noted, the June 2011 VA examiner found there were no residuals of the hysterectomy.  Thus, the Board finds that the hysterectomy itself is fully contemplated in the scheduler rating criteria both in the disability level and symptomatology.  Accordingly, is it not necessary to proceed to the second step, and referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions

ORDER

Service connection for a gallbladder removal is denied.

New and material evidence has been received, so the petitions to reopen the claims for service connection for hemorrhoids, a low back disability, an acquired psychiatric disorder, and bilateral foot disorder are granted.

A rating in excess of 30 percent for residuals of a hysterectomy is denied.


REMAND

Left Hand/Wrist

A May 1993 rating decision established service connection for a left wrist keloid, a residual of an excised ganglion cyst.  See Rating Decision received May 27, 1993.  Pain and tenderness of the scar was compensated as a residual of the left wrist scar/keloid.  See Rating Decision received May 4, 1995.  

The matter currently on appeal involves the Veteran's complaints of difficulty holding and grasping objects heavier than 5 pounds with her left hand.  See Notice of Disagreement received November 10, 2011.  She also contends she has complete loss of use of her left hand.  See Statement in Support of Claim received December 15, 2011.  Thus, the disability on appeal involving the left wrist is for disability other than the aforementioned keloid scar and pain.

Service treatment records suggest the Veteran had some weakness in her left wrist.  In January 1985, she was given wrist strengthening exercises and the record indicated she had difficulty with push-ups due to the keloid.  See STR - Medical Volume 1, page 39.  In January 1991,  a physician's note stated the keloid interfered with push-ups and lifting and that the condition would not change in the near future.  See page 49 of STR - Medical Volume 1.  

The Veteran was provided a VA wrist examination in August 2012 for her service-connected disability, which demonstrated full strength in left wrist flexion and extension.  There was, however, no testing of grip strength.  The Board also notes that treatment records indicate she has carpal tunnel syndrome.  See page 103 of CAPRI records.  Given her current complaints and findings, and complaints in service, an examination is needed to determine if a disability manifested by diminished grips strength is present and if it is related to service.

Bilateral Arm Disorder

In November 2011, the Veteran stated she had left arm pain.  See Statement in Support of Claim received November 28, 2011.   In October 2012, she reported having bilateral arm pain and cysts on her right arm due to constant use while carrying a weapon and other equipment on her shoulder, and jerking motion during service.  See Correspondence received October 11, 2012.  She also testified to having cysts on her arms as well as her upper torso and shoulder.  See page 16 of Hearing Testimony.

Service treatment records do not note the presence of cysts on her arms; however, she was found to have numerous bumps on her arms, face, and neck that were identified as allergic reaction lesions.  See pages 100 and 101 of STRs - Medical, Volume 2.  Since the record is unclear whether what she currently describes as cysts are related to the allergic lesions noted in service, a VA examination and opinion are needed to clarify the nature of the claimed disability and its relationship to service.

Hypertension

The Veteran contends that her hypertension began in service and she was given medication for it in 1992 or 1993.  See page 12 of Hearing Testimony.  Although there were a few elevated blood pressure readings, hypertension was not diagnosed in service and it is unclear when it was first diagnosed.  The file shows VA records prior to May 1996 were not sought, so the matter must be remanded to obtain pertinent treatment records that have not been associated with the file.  

Headaches

Several post-service medical records indicate the Veteran was seen at various times for headaches and hypertension.  See pages 10 through 14 of MTR - NGT received October 12, 2012.  Notably, a July 2011 record shows she had headaches along with having a blood pressure reading of 166/101.  See page 197 of CAPRI records.  These records suggest there may be some etiological relationship between the hypertension and the Veteran's headaches.  Therefore, her headache disorder must also be considered as secondary the hypertension.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  Under the circumstances, the Board must defer a decision on the claim for service connection for a headache disorder until after a decision is made regarding hypertension.

There is also evidence that suggests that the headaches in service may have been associated with allergic rhinitis.  See page 63 of STR - Medical Volume 8.  As she had allergic reactions in service, an opinion is also needed to determine whether her headaches are related to service.

Bowel

The Veteran contends she has a bowel condition related to service.  She testified to having constipation in service and episodes of fecal leakage.  See page 13 of Hearing Testimony and page 1 of Notice of Disagreement received February 25, 2009.

The Veteran's service treatment records show she was found to have irritable bowel syndrome (IBS) in January 1992.  See page 68 of Medical Treatment Record - Government (MTR-GT) and page 9 of STR - Medical, Volume 7.  There are also multiple records that document constipation and diarrhea in service.  See STRs - Medical Volume 1, page 34, and Volume 2, pages 90, 115 and 123.

Post-service medical records in October 2000 also note IBS and she reports having chronic pain, unpredictable bowels after meals, and difficulty controlling her bowels.  See pages 2 and 5 of MTR - GT received March 11, 2012, Statement in Support of Claim received January 25, 2012, Correspondence received August 30, 2013 and Statement in Support of Claim received May 23, 2011.  In light of the Veteran's history and complaints, a VA examination is needed to determine the nature and likely etiology of her claimed bowel disorder.

Hemorrhoids

The RO's October 2011 denial of the claim based on a de novo review of the evidence shows the decision was based, in part, on a June 2011 VA examiner's opinion that the Veteran's hemorrhoids were not related to the Veteran's hysterectomy in service.  See VA Examination received June 10, 2011.  Since the Veteran's claim is partially premised on the notion that her hemorrhoids are related to her pregnancy in service rather than her hysterectomy, the opinion is inadequate.  Consequently, the matter must be remanded for an opinion that addresses her specific contentions.

The Veteran also contends that not all of her hospital records associated with the birth of her child have been obtain, so additional development is needed to ensure the record is complete.

Bilateral Foot Disorder

During the hearing, the Veteran indicated that her foot problem was not related to a cold injury, instead, it was due to athlete's foot.  The evidence of record shows the Veteran had recurrent athlete's foot in service.  She has reported having ongoing problems with this condition since service and post-service medical records in August 2012 show she was treated for athlete's foot.  In light of this evidence, the duty to schedule an examination and obtain an opinion is triggered.  See 38 C.F.R. § 3.159 (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Low Back Disorder

The decision above reopened the claim for service connection for a low back disorder, so the issue of service connection may now be considered on the merits.  A remand is appropriate following a reopening of a claim by the Board after the RO has denied reopening in order to provide the RO with an opportunity to consider the evidence, assess its credibility and probative value in the first instance, and render a new decision on the merits, thereby avoiding the potential for any prejudice on part of the Board.  See Hickson v. Shinseki, 23 Vet. App. 394, 403 (2010).

Acquired Psychiatric Disorder

Although the Board has reopened the claim for service connection for a psychiatric disorder, additional development is needed before the matter may be adjudicated.  

The Veteran contends, in part, that her psychiatric disorder is related to the trauma of having a miscarriage and a hysterectomy during her service.  Given her various psychiatric diagnoses that include adjustment disorder and clinical evidence of a miscarriage in 1983 and hysterectomy in 1991, she should be afforded a VA examination to determine the likely etiology of her psychiatric disorders.  See McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all sources, both VA and private, of her treatment for the claimed disabilities.  After obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of such records not already associated with the Veteran's claims file for inclusion in the evidence.  The RO/AOJ should specifically obtain and associate with the Veteran's VBMS file all VA treatment records from 1992 to 1996 and from November 2014 to the present.

A release for records at the District Hospital of Schwabisch Gmund in Germany for May 1984 should specifically be requested.

If any evidence identified by the Veteran as being relevant to her claim is unobtainable, she should be so notified and presented with the opportunity to submit this evidence, if in her possession, for inclusion in the record.  If the identified evidence remains unobtainable, the RO/AOJ should draft an appropriate memorandum and formal finding of its unavailability and associate this document with the record.

2.  Then schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of the claimed left wrist/hand disability, bilateral arm disability, hypertension, bowel disorder, hemorrhoids, headaches, acquired psychiatric disorder, and bilateral foot disorder.  All indicated tests and studies are to be performed  and all clinical findings should be reported in detail.  The report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  Prior to the examinations, the electronic claims folder (VBMS and Virtual VA) and a copy of this remand must be made available to each examiner for review of the case.  A notation to the effect that this record review took place should be included in each examiner's report.

The term "as likely as not," as used below means a 50 percent probability or greater, but does not mean merely within the realm of medical possibility; rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Finally, the examiners must discuss the medical rationale for any opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

A. Left wrist/hand disability: The examiner should provide diagnoses for any and all left hand/wrist disabilities shown on examination, other than the keloid, and at any time during the pendency of the claim, i.e., since November 2011, to include carpal tunnel syndrome.  Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any such left hand/wrist disorder had its clinical onset during service, or is otherwise related to the Veteran's military service. 

B. Bilateral arm disability: The examiner should ascertain whether the Veteran has, or has had at any time or at any time during the pendency of the claim, i.e., since November 2011, a disorder manifested by lesions or cysts on the upper extremities.  If a disorder is diagnosed, an opinion is needed as to whether it is at least as likely as not that any such diagnosed skin disorder of the upper extremities had its clinical onset during service, or is otherwise related to the Veteran's military service to include the allergic reactions noted therein or her contention of carrying objects over her shoulder in service.  

C. Hypertension: The examiner is asked to opine whether it is at least as likely as not that the Veteran's hypertension had its clinical onset during service, within one year of her separation from service, or is otherwise related to her military service, including elevated blood pressure readings noted in service.

D. Headache disability: The examiner should provide diagnoses for any headache disabilities shown on examination and at any time during the pendency of the claim, i.e., since January 2012.  Then, the examiner is asked to provide an opinion as to the following:

i. Whether it is at least as likely as not that any such headache disorder had its clinical onset during service, or is otherwise related to the Veteran's military service, to include allergic rhinitis that was noted therein.

ii.  Whether the Veteran has a chronic headache disorder caused or aggravated by her hypertension.

E. Bowel disability: The examiner should provide diagnoses for any bowel disabilities shown on examination, and at any time during the pendency of the claim, i.e., since November 2011, to include irritable bowel syndrome and constipation.  Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any such bowel disorder had its clinical onset during service, or is otherwise related to the Veteran's military service, including complaints and treatment of constipation, diarrhea, and irritable bowel syndrome noted therein.

F. Hemorrhoids: The examiner should provide diagnoses for any rectal disabilities shown on examination, and at any time during the pendency of the claim, i.e., since December 2010, to include hemorrhoids.  Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any such rectal disorder had its clinical onset during service, or is otherwise related to the Veteran's military service, including complaints and treatment of anal fissures noted therein, and her contention that she had hemorrhoids associated with her pregnancy in 1984.

G. Psychiatric disability: The examiner (this must be a psychologist or psychiatrist) should provide diagnoses for any psychiatric disabilities shown on examination, and at any time during the pendency of the claim, i.e., since January 2012.  Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any such psychiatric disorder had its clinical onset during service, or is otherwise related to the Veteran's military service, including any psychological trauma she may have had as a result of her miscarriage in 1983 and having a hysterectomy in service.  

The examiner must also address the question of whether it is as likely as not that any diagnosed psychiatric disorder was caused or aggravated by any service connected disability or symptoms related thereto.

H. Bilateral foot disability: The examiner should provide diagnoses for any foot disabilities shown on examination, and at any time during the pendency of the claim, i.e., since November 2011, to include athlete's foot.  Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any such foot disorder had its clinical onset during service, or is otherwise related to the Veteran's military service, including complaints and treatment for athlete's foot noted therein.

3.  After the requested development has been completed, the examination reports should be reviewed to ensure compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  After completing any other necessary development, readjudicate the 9 remaining claims on appeal, and afford an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


